











SETTLEMENT AGREEMENT








In Barcelona, on January 3, 2017








APPEARS




ON ONE HAND,




§
TECH DATA ESPAÑA, S.L., a Company incorporated under the laws of Spain, with
legal domicile at 30-32 Acer Street, Barcelona, Spain, and Tax ID Number
(hereinafter referred to as “the Company” or “Tech Data Spain”), hereby
represented by Mr. Robert Dutkowsky, duly authorized by the Board of Directors
and by the Legal Representative of the Sole Shareholder of the Company, Tech
Data Europe GmbH.





§
TECH DATA CORPORATION, a Company incorporated under the laws of the State of
Florida, with legal domicile at 5350 Tech Data Dr Clearwater, FL 33760, United
States of Americas (hereinafter referred to as “Tech Data Corporation”), hereby
represented by Mr. Robert Dutkowsky, duly authorized by the Board of Directors.







AND, ON THE OTHER HAND,




§
Mr. Nestor Cano Soler, of full age, of Spanish nationality, holding national
identity card, on his own name and behalf (hereinafter referred to as the
“Executive”).





The Company and Tech Data Corporation will jointly be referred to as the “Tech
Data Companies”. The Company, Tech Data Corporation and the Executive will
jointly be referred to as the “Parties”.






DECLARE




I.
The Executive has currently been holding the position of President of the
Company, under a Senior Executive Employment Contract (hereinafter referred to
as the “Employment Contract”).








--------------------------------------------------------------------------------















II.
Both Parties have mutually agreed to terminate the Employment Contract with
effect on April 1, 2017.





III.
After negotiating the different aspects related with the termination of the
Employment Contract, the Parties are willing to reach an agreement (hereinafter
referred to as the “Agreement”) with the following







COVENANTS




FIRST: TERMINATION OF THE EMPLOYMENT RELATIONSHIP




The Parties mutually agree to terminate the Employment Contract, effective on
April 1, 2017 (hereinafter, this will be referred to as the “Termination Date”).




For the avoidance of any doubt, this Settlement Agreement terminates the
Employment Contract in force between the Parties as well as the UK Assignment
Letters entered into with the Executive.






SECOND: SEVERANCE PAYMENT




According to the Employment Contract and the US Severance Plan, the Company will
pay the Executive a severance pay of 1,072,784 gross Great British Pounds, as a
consequence of the termination of his Employment Contract. This amount equals to
two (2) years of base salary, as described in the US Severance Plan.




This total gross severance compensation will be paid, once the appropriate
income tax withholdings have been made, in a lump sum within five (5) days
following the Termination Date.




The Executive expressly accepts the aforementioned amount and declares that he
has nothing else to claim against the Company on the grounds of the termination
of his employment relationship.




The amounts included in this Clause are gross and, consequently, will be subject
to the appropriate withholdings.







--------------------------------------------------------------------------------















THIRD: NOTICE PERIOD AND GARDEN LEAVE




According to this Agreement the Employment Contract’s six (6) month notice
period will begin on February 1, 2017, but will be shortened to two (2) months.
As compensation for the agreement to shorten the notice period, the Company will
pay the Executive 340,775 Great British Pounds (the “Notice Payment”),
representing four (4) months of base and proration of four (4) months of bonus
at target together with 10,000 Great British Pounds as compensation for
relocation assistance.




The Parties agree that for the period between February 1, 2017 and the closing
of the Avnet, Inc. Technology Solutions division announced September 19, 2016
(the “Acquisition”), the Executive will continue to receive his compensation and
all other rights as an employee and will continue to provide services to the
Company. For the period between the closing of the Acquisition and April 1,
2017 the Executive will continue to receive his compensation and all other
rights
as an employee but will be exonerated from his obligation to render services and
will therefore be on garden leave. For the avoidance of doubt, during the notice
period the Executive will continue to earn and accrue bonus in the amounts and
at the time as provided in the Employment Contract, and will be paid the prorata
bonus amount due up to the Termination Date (proration to be based upon the
target amount). In addition, any long term incentive grants previously made to
the Executive will continue to vest to the extent vesting dates occur during the
notice period.




In case that the Executive finds another position in a non-competitor entity
during the notice period or the garden leave, both parties agree to anticipate
the Termination Date to the date the Executive starts working for the non-
competitor entity. In this case, and accordingly, the Executive will not be
entitled to the Notice Payment or his salaries or further proration of bonus or
continued vesting of equity for the remainder period of the notice period and
garden leave.






FOURTH: NON-COMPETITION AND NON-SOLICITATION




Both parties agree that the post-contractual and non-solicitations restrictive
covenants agreed in the Employment Contract remain in full force and effect.
Accordingly, the Executive will comply with his non-competition and
non-solicitation duties after the termination of his Employment Contract.







--------------------------------------------------------------------------------

















In order to compensate the Executive’s non-competition and non-solicitation
obligations, the Company will pay the Executive an amount of 911,867 gross Great
British Pounds in a lump sum payment to be made within five (5) days following
the Termination Date. This amount is based on two (2) years of the targeted
amount of annual bonus for the fiscal year 2017.




The Executive expressly accepts the aforementioned amount and declares that he
has nothing else to claim against the Company on the grounds of his non-
competition and non-solicitation obligations.




The amounts included in this Clause are gross and, consequently, will be subject
to the appropriate withholdings.






FIFTH: FULL AND FINAL PAYMENT AND RELEASE




The Parties agree that the Employment Contract will be fully terminated with
effect on the Termination Date. As of the Termination Date, the Executive will
no longer be an employee of the Company, or of any other company belonging to
the Tech Data Group, and no other relationship with the Company or with any
other company belonging to the Group will remain in force.




The Executive expressly declares that, without prejudice to the Company’s
obligations under this Agreement, there are no other severance pay, salary or
non- salary items pending to be paid. Therefore, upon receiving the severance
pay and the other payments indicated under this Agreement, the Executive
declares that he have received full compensation and full and final settlement
for all such items to which he may be entitled due to his relationship with the
Company and Tech Data Group, expressly stating that, apart from the amounts
indicated in this Agreement, there are no outstanding amounts owed to him by the
Company or any other company of Tech Data Group.




As the Parties reach the present Agreement, the Executive expressly accepts the
termination of his Employment Contract and waives the right to bring any action
(whether statutory, contractual or otherwise) or any claim of any kind
(including, but not limited to, labour, civil, administrative or criminal
actions) against the Company or any other company of Tech Data Group.







--------------------------------------------------------------------------------















SIXTH: COMPANY PROPERTY




On the Termination Date, the Executive will return all property belonging to the
Company he may have in his possession, custody or control, in accordance with
the provisions of the Employment Contract.






SEVENTH: CONFIDENTIALITY




The Executive undertakes the obligation to keep strict confidentiality with
regard to all the Confidential Information he may have gained access while
employed by the Company in accordance with the provisions of the Employment
Contract.






EIGHTH: MUTUAL NO DISPARAGEMENT




The Executive and the Tech Data Companies agree not to criticize, denigrate or
otherwise disparage the other Party, any other entity affiliated with the other
Party, or any of the Company's products, processes, experiments, policies and
practices, standards of business conduct, or areas or techniques of research.




NINTH: COLLATERAL PLEDGE




In order to ensure the Executive’s compliance with the all of Executive’s
obligations and covenants under the post-contractual obligations described in
the Fourth Clause of this Settlement Agreement and Clause 13 of the Employment
Contract, prior to payment of the lump sum severance amount and lump sum
non-compete and non-solicitation amounts described in clauses SECOND and FOURTH
above Executive will provide a collateral pledge of liquid assets owned by
Executive in an amount not less than US$ 1,325,000, which collateral pledge will
be in force until all such obligations have been fully discharged.




In case that the Executive fails to fulfil the post-contractual obligations
described in the Fourth Clause under this Settlement Agreement and Clause 13 of
the Employment Contract, the Company will become the owner of the liquid assets
mentioned in the previous paragraph which funds will be applied to the total the
Executive will be obligated to compensate the Company or any Group Company for







--------------------------------------------------------------------------------















the damages caused to them as a result of the breach of his obligations,
pursuant to this Settlement Agreement and to the Employment Contract.








TENTH: ENTIRE AGREEMENT




This Agreement constitutes the entire agreement by the Company, Tech Data
Corporation and the Executive with respect to the subject matter hereof, and
supersedes any and all prior contracts, agreements or understandings between the
Executive and the Tech Data Companies, whether written or oral.




ELEVENTH: JURISDICTION AND GOVERNING LAW






This Agreement shall be construed by and in accordance with Spanish Law.
Accordingly, the Parties expressly agree to submit any dispute arising between
them over the performance and interpretation of this Agreement to the Courts and
Tribunals of Barcelona.






IN WITNESS HEREOF the Parties, having carefully read this document, ratify and
sign it in duplicate, both copies being equally valid, in the city and on the
date first above mentioned.








/s/ Robert Dutkowsky
 
/s/ Nestor Cano
Robert Dutkowsky.
 
Mr. Nestor Cano Soler
TECH DATA ESPAÑA, S.L.
 
The Executive
TECH DATA CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








